DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2008/0139684 A1 to Swisher et al. (hereinafter “Swisher”).

Referring to Applicant’s independent claim 1, Swisher teaches a polishing pad (See Abstract), which comprises a polishing layer comprising a porous polyurethane-based resin (par. [0072]), wherein the porous polyurethane-based resin comprises a diisocyanate (pars. [0010], [0014], [0020], [0024-26], [0126-134]; Example 1), a polyol (pars. [0010], [0031-32], [0126-134]; Example 1), and a multifunctional low-molecular-weight compound (pars. [0010], [0050], [0060], [0126-134]; Example 1; the amine-containing material of Swisher is equivalent to Applicant’s claim term “a multifunctional low-molecular-weight compound”) as polymerization units (pars. [0126-134]; Example 1), the multifunctional low-molecular-weight compound has a molecular weight of 500 or less (pars. [0050], [0060]), and wherein the polishing layer has a hardness of 58 Shore D (par. [0134]; Example 1) and a tensile strength of approximately 21.5 N/mm2 (par. [0134]; Example 1; the conversion of 3127 psi to N/mm2 is approximately 21.5 N/mm2).  The exemplary hardness value of the polyurethane urea sheet of Example 1 of Swisher anticipates Applicant’s claimed range.  The exemplary hardness value of the polyurethane urea sheet of Example 1 of Swisher lies within Applicant’s claimed range of “55 Shore D to 65 Shore D”. MPEP 2131.03 [R-10.2019] (I)  The exemplary tensile strength value of the polyurethane urea sheet of Example 1 of Swisher anticipates Applicant’s claimed range.  The exemplary tensile strength value of the polyurethane urea sheet of Example 1 of Swisher lies within Applicant’s claimed range of “10 N/mm2 to 25 N/mm2”. MPEP 2131.03 [R-10.2019] (I) 
The claimed recitation “the polishing layer has a swelling ratio of 100% to 250% in dimethyl sulfoxide based on the volume or weight of the polishing layer” is inherent within the teachings of Swisher.  Swisher teaches a polishing pad whose constituents include a diisocyanate (pars. [0010], [0014], [0020], [0024-26], [0126-134]; Example 1), a polyol (pars. [0010], [0031-32], [0126-134]; Example 1), and a multifunctional low-molecular-weight compound (pars. [0010], [0050], [0060], [0126-134]; Example 1) that are identical or substantially identical to Applicant’s claimed diisocyanate (page 6, ll. 22-30 of Applicant’s specification as originally filed), polyol (page 7, ll. 4-16 of Applicant’s specification as originally filed) and multifunctional low-molecular-weight compound (page 6, ll. 8-11 of Applicant’s specification as originally filed).  In addition, Swisher teaches a polishing pad that is fabricated via method involving mixing (pars. [0010], [0069], [0126]; Example 1), reaction conditions (pars. [0086], [0126]; Example 1), and whose reactants include a blowing agent or blowing catalyst (pars. [0010], [0067-84]; the blowing agent or blowing catalyst of Swisher is equivalent to Applicant’s disclosed term “a foaming agent” according to Applicant’s specification as originally filed), that is identical or substantially identical to Applicant’s method of fabrication via mixing (page 11, ll. 24-30 of Applicant’s specification as originally filed), reaction conditions (page 12, l. 28 – page 13, l. 3 of Applicant’s specification as originally filed), including utilizing a foaming agent (page 13, l. 24 – page 14, l. 15 of Applicant’s specification as originally filed).  As the resultant polishing pad of Swisher is fabricated in a manner identical or substantially identical to Applicant’s method disclosed in the specification as originally filed, the resultant polishing pad of Swisher also exhibits and possesses the identical or substantially identical properties, e.g., swelling ratio, as Applicant’s claimed polishing pad. MPEP 2112.01 [R-10.2019] (I),(II); MPEP 2112.02 [R-10.2019] (I) For these reasons, the recitation of “the polishing layer has a swelling ratio of 100% to 250% in dimethyl sulfoxide based on the volume or weight of the polishing layer” is inherent within the teachings of Swisher.

Referring to Applicant’s claim 2, Swisher teaches the porous polyurethane-based resin comprises the multifunctional low-molecular-weight compound (pars. [0050], [0060], [0126-134]; Example 1) reacted with the diisocyanate (pars. [0010], [0014], [0020], [0024-26], [0126-134]; Example 1); and the polymerization chains crosslinked by the multifunctional low-molecular-weight compound (pars. [0010], [0050], [0060], [0126-134]; Example 1).

Referring to Applicant’s claim 3, Swisher teaches the multifunctional low-molecular-weight compound (par. [0050]; the amine-containing material of Swisher is equivalent to Applicant’s claim term “a multifunctional low-molecular-weight compound”) comprises 3 to 10 functional groups at the terminal, and the functional group is an amine group (par. [0060]).

Referring to Applicant’s claim 4, Swisher teaches the multifunctional low-molecular-weight compound (par. [0050]) comprises at least one selected from the group consisting of ethylenediamine (par. [0060]), diethylenetriamine (par. [0060]), and triethylenetetramine (par. [0060]).

Referring to Applicant’s claim 5, Swisher teaches the porous polyurethane-based resin is one obtained by curing a urethane-based prepolymer (pars. [0010], [0126-134]; Example 1), and the urethane-based prepolymer comprises the diisocyanate (pars. [0010], [0014], [0020], [0024-26], [0126-134]; Example 1), the polyol (pars. [0010], [0031-32], [0126-134]; Example 1), and the multifunctional low-molecular-weight compound (pars. [0010], [0050], [0060], [0126-134]; Example 1) as polymerization units (pars. [0126-134]; Example 1).

Referring to Applicant’s claim 9, the claimed recitation “the polishing layer has, in dimethyl sulfoxide, a swelling ratio of 100% to 200% based on the volume of the polishing layer and a swelling ratio of 150% to 250% based on the weight of the polishing layer” is inherent within the teachings of Swisher.  Swisher teaches a polishing pad whose constituents include a diisocyanate (pars. [0010], [0014], [0020], [0024-26], [0126-134]; Example 1), a polyol (pars. [0010], [0031-32], [0126-134]; Example 1), and a multifunctional low-molecular-weight compound (pars. [0010], [0050], [0060], [0126-134]; Example 1) that are identical or substantially identical to Applicant’s claimed diisocyanate (page 6, ll. 22-30 of Applicant’s specification as originally filed), polyol (page 7, ll. 4-16 of Applicant’s specification as originally filed) and multifunctional low-molecular-weight compound (page 6, ll. 8-11 of Applicant’s specification as originally filed).  In addition, Swisher teaches a polishing pad that is fabricated via method involving mixing (pars. [0010], [0069], [0126]; Example 1), reaction conditions (pars. [0086], [0126]; Example 1), and whose reactants include a blowing agent or blowing catalyst (pars. [0010], [0067-84]; the blowing agent or blowing catalyst of Swisher is equivalent to Applicant’s disclosed term “a foaming agent” according to Applicant’s specification as originally filed), that is identical or substantially identical to Applicant’s method of fabrication via mixing (page 11, ll. 24-30 of Applicant’s specification as originally filed), reaction conditions (page 12, l. 28 – page 13, l. 3 of Applicant’s specification as originally filed), including utilizing a foaming agent (page 13, l. 24 – page 14, l. 15 of Applicant’s specification as originally filed).  As the resultant polishing pad of Swisher is fabricated in a manner identical or substantially identical to Applicant’s method disclosed in the specification as originally filed, the resultant polishing pad of Swisher also exhibits and possesses the identical or substantially identical properties, e.g., swelling ratio, as Applicant’s claimed polishing pad. MPEP 2112.01 [R-10.2019] (I),(II); MPEP 2112.02 [R-10.2019] (I) For these reasons, the recitation of “the polishing layer has, in dimethyl sulfoxide, a swelling ratio of 100% to 200% based on the volume of the polishing layer and a swelling ratio of 150% to 250% based on the weight of the polishing layer” is inherent within the teachings of Swisher.

Referring to Applicant’s claim 10, Swisher teaches the polishing layer has an exemplary elongation of 143% (pars. [0126-134]; Example 1). The exemplary elongation value of the polyurethane urea sheet of Example 1 of Swisher anticipates Applicant’s claimed range. The exemplary elongation value of the polyurethane urea sheet of Example 1 of Swisher lies within Applicant’s claimed range of “50% to 150%”. MPEP 2131.03 [R-10.2019] (I)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,922,783 B2 to Sakurai et al. (hereinafter “Sakurai”).

Referring to Applicant’s independent claim 1, Sakurai teaches a polishing pad (See Abstract), which comprises a polishing layer comprising a porous polyurethane-based resin (col. 2, ll. 33-40; col. 3, ll. 1-11, 34-41), wherein the porous polyurethane-based resin comprises a diisocyanate (col. 7, l. 64 – col. 8, l. 24), a polyol (col. 4, ll. 35-38, 45-47; col. 6, ll. 31-32, 36-37, 54-57; col. 7, ll. 14-16; the cross-linking agent of Sakurai includes polyols such as glycerin and trimethylolpropane and can be utilized in combination of two or more; the cross-linking agent of Sakurai is equivalent to Applicant’s claim term “polyol”), and a multifunctional low-molecular-weight compound (col. 4, ll. 35-38, 45-47; col. 6, ll. 31-32, 36-37, 54-57; col. 7, ll. 14-16; the cross-linking agent of Sakurai includes polyols such as glycerin and trimethylolpropane and can be utilized in combination of two or more; the cross-linking agent of Sakurai is equivalent to Applicant’s claim term “polyol”) as polymerization units, the multifunctional low-molecular-weight compound has a molecular weight of 500 or less (col. 4, ll. 35-38, 45-47; col. 6, ll. 31-32, 36-37, 54-57; col. 7, ll. 14-16; both glycerin and trimethylolpropane of Sakurai are members of Applicant’s claimed Markush group recited in dependent claim 4 as being the claimed multifunctional low-molecular-weight compound), and wherein the polishing layer has a hardness of 50 Shore D to 90 Shore D (col. 3, ll. 5-11). The hardness range taught by Sakurai renders obvious Applicant’s claimed range. The hardness range taught by Sakurai overlaps Applicant’s claimed range of “55 Shore D to 65 Shore D”. MPEP 2144.05 [R-10.2019] (I) The cross-linking agent of Sakurai, e.g., glycerin and trimethylolpropane, are identical to Applicant’s claimed Markush group recited in dependent claim 4 as being the claimed multifunctional low-molecular-weight compound. As the cross-linking agent of Sakurai and Applicant’s Markush group members are identical, the cross-linking agent of Sakurai must exhibit and possess the identical properties, including a “molecular weight of 500 or less” according to Applicant’s claim language. MPEP 2112.01 [R-10.2019] (II) The molecular weight range taught by Sakurai renders obvious Applicant’s claimed range. The molecular weight range taught by Sakurai is identical to Applicant’s claimed range of “500 or less”. MPEP 2144.05 [R-10.2019] (I)  
The recitations of “the polishing layer has a swelling ratio of 100% to 250% in dimethyl sulfoxide based on the volume or weight of the polishing layer” and “a tensile strength of 10 N/mm2 to 25 N/mm2” are inherent within and/or obvious in light of the teachings of Sakurai.  Sakurai teaches a polishing pad whose constituents include a diisocyanate (col. 8, ll. 3-9, 11, 14-16), a polyol (col. 4, ll. 52-64) and a multifunctional low-molecular-weight compound (col. 4, ll. 35-38, 45-47; col. 6, ll. 31-32, 36-37, 54-57; col. 7, ll. 14-16) that are identical or substantially identical to Applicant’s claimed diisocyanate (page 6, ll. 22-30 of Applicant’s specification as originally filed), polyol (page 7, ll. 4-16 of Applicant’s specification as originally filed) and multifunctional low-molecular-weight compound (page 6, ll. 8-11 of Applicant’s specification as originally filed).  In addition, Sakurai teaches a polishing pad that is fabricated via a method involving mixing (col. 7, ll. 46-57; col. 8, l. 55 – col. 9, l. 2), reaction conditions (col. 9, ll. 41-53; col. 15, ll. 58-62; Example 1), reactant amounts (col. 9, ll. 11-25), and whose reactants include a foaming agent (col. 2, ll. 53 – col. 4, ll. 33; the water soluble particle of Sakurai is equivalent to Applicant’s disclosed term “a foaming agent” according to Applicant’s specification as originally filed), that is identical or substantially identical to Applicant’s method of fabrication via mixing (page 11, ll. 24-30 of Applicant’s specification as originally filed), reaction conditions (page 12, l. 28 – page 13, l. 3 of Applicant’s specification as originally filed), reactant amounts (page 13, ll. 14-16 of Applicant’s specification as originally filed) including utilizing a foaming agent (page 13, l. 24 – page 14, l. 15 of Applicant’s specification as originally filed).  As the resultant polishing pad of Sakurai is fabricated in a manner identical or substantially identical to Applicant’s method disclosed in the specification as originally filed, the resultant polishing pad of Sakurai also exhibits and possesses the identical or substantially identical properties, e.g., swelling ratio and tensile strength, as Applicant’s claimed polishing pad. MPEP 2112.01 [R-10.2019] (I),(II); MPEP 2112.02 [R-10.2019] (I) For these reasons, the recitations of “the polishing layer has a swelling ratio of 100% to 250% in dimethyl sulfoxide based on the volume or weight of the polishing layer” and “a tensile strength of 10 N/mm2 to 25 N/mm2” are inherent within and/or obvious in light of the teachings of Sakurai.

Referring to Applicant’s claim 2, Sakurai teaches the porous polyurethane-based resin comprises the multifunctional low-molecular-weight compound reacted with the diisocyanate; and the polymerization chains crosslinked by the multifunctional low-molecular-weight compound (col. 8, l. 55 – col. 9, l. 2).

Referring to Applicant’s claim 3, Sakurai teaches the multifunctional low-molecular-weight compound comprises 3 to 10 functional groups at the terminal (col. 2, ll. 34-38, 45-47, 52-64; col. 3, ll. 31-32, 36-37), and the functional group is a hydroxyl group (col. 3, ll. 31-32, 36-37, 55-58).

Referring to Applicant’s claim 4, Sakurai teaches the multifunctional low-molecular-weight compound (col. 2, ll. 34-38, 45-47, 52-64; col. 3, ll. 31-32, 36-37) comprises glycerin (col. 3, l. 37) and trimethylolpropane (col. 3, ll. 37, 58).

Referring to Applicant’s claim 5, Sakurai teaches the porous polyurethane-based resin is one obtained by curing a urethane-based prepolymer, and the urethane-based prepolymer comprises the diisocyanate, the polyol, and the multifunctional low-molecular-weight compound as polymerization units (col. 8, l. 55 – col. 9, l. 2).

Referring to Applicant’s claim 6, Sakurai teaches the cross-linking agent disclosed therein can be used alone or in combination of two or more (col. 7, ll. 14-16).  As an example, Sakurai teaches the crosslinking agent preferably contains a component having a number average molecular weight of not higher than 1,000 in an amount of not smaller than 70 wt %, based on the total of the crosslinking agent which is 100 wt% (col. 7, ll. 27-28, 33-35).  When considering Sakurai teaches two or more cross-linking agents may be used in combination (col. 7, ll. 14-16), and teaches further glycerin and trimethylolpropane are suitable cross-linking agents col. 4, ll. 35-38, 45-47; col. 6, ll. 31-32, 36-37, 54-57; col. 7, ll. 14-16), either glycerin or trimethylolpropane of Sakurai may be present in an amount of 95% to 99.9% by weight based on the weight of the urethane-based prepolymer while, in turn, trimethylolpropane or glycerin in an amount of 0.1% to 5% by weight based on the weight of the urethane-based prepolymer constitutes the remainder according to Sakurai’s teachings.  For this reason, at least one of the two or more cross-linking agents as taught by Sakurai can be present in an amount that lies within Applicant’s claimed range.  The amount of cross-linking agent taught, if not at least suggested, by Sakurai renders obvious Applicant’s claimed range.  The amount of cross-linking agent taught, if not at least suggested, by Sakurai at least overlaps and in certain circumstances is identical to Applicant’s claimed range of “0.1% to 5% by weight based on the weight of the urethane-based prepolymer”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 7, the recitation of “the urethane-based prepolymer comprises an unreacted diisocyanate in an amount of 0.1% by weight to 5% by weight based on the total weight of the diisocyanate” is inherent within and/or obvious in light of the teachings of Sakurai.  Sakurai teaches a polishing pad whose constituents include a diisocyanate (col. 8, ll. 3-9, 11, 14-16), a polyol (col. 4, ll. 52-64) and a multifunctional low-molecular-weight compound (col. 4, ll. 35-38, 45-47; col. 6, ll. 31-32, 36-37, 54-57; col. 7, ll. 14-16) that are identical or substantially identical to Applicant’s claimed diisocyanate (page 6, ll. 22-30 of Applicant’s specification as originally filed), polyol (page 7, ll. 4-16 of Applicant’s specification as originally filed) and multifunctional low-molecular-weight compound (page 6, ll. 8-11 of Applicant’s specification as originally filed).  In addition, Sakurai teaches a polishing pad that is fabricated via a method involving mixing (col. 7, ll. 46-57; col. 8, l. 55 – col. 9, l. 2), reaction conditions (col. 9, ll. 41-53; col. 15, ll. 58-62; Example 1), reactant amounts (col. 9, ll. 11-25), and whose reactants include a foaming agent (col. 2, ll. 53 – col. 4, ll. 33; the water soluble particle of Sakurai is equivalent to Applicant’s disclosed term “a foaming agent” according to Applicant’s specification as originally filed), that is identical or substantially identical to Applicant’s method of fabrication via mixing (page 11, ll. 24-30 of Applicant’s specification as originally filed), reaction conditions (page 12, l. 28 – page 13, l. 3 of Applicant’s specification as originally filed), reactant amounts (page 13, ll. 14-16 of Applicant’s specification as originally filed) including utilizing a foaming agent (page 13, l. 24 – page 14, l. 15 of Applicant’s specification as originally filed).  As the resultant polishing pad of Sakurai is fabricated in a manner identical or substantially identical to Applicant’s method disclosed in the specification as originally filed, the resultant polishing pad of Sakurai also exhibits and possesses the identical or substantially identical properties, e.g., swelling ratio, as Applicant’s claimed polishing pad. MPEP 2112.01 [R-10.2019] (I),(II); MPEP 2112.02 [R-10.2019] (I) For these reasons, the recitation of “the urethane-based prepolymer comprises an unreacted diisocyanate in an amount of 0.1% by weight to 5% by weight based on the total weight of the diisocyanate” is inherent within and/or obvious in light of the teachings of Sakurai.

Referring to Applicant’s claim 8, the recitation of “the urethane-based prepolymer comprises an unreacted NCO group in an amount of 5% by weight to 10% by weight based on the weight of the urethane-based prepolymer” is inherent within and/or obvious in light of the teachings of Sakurai.  Sakurai teaches a polishing pad whose constituents include a diisocyanate (col. 8, ll. 3-9, 11, 14-16), a polyol (col. 4, ll. 52-64) and a multifunctional low-molecular-weight compound (col. 4, ll. 35-38, 45-47; col. 6, ll. 31-32, 36-37, 54-57; col. 7, ll. 14-16) that are identical or substantially identical to Applicant’s claimed diisocyanate (page 6, ll. 22-30 of Applicant’s specification as originally filed), polyol (page 7, ll. 4-16 of Applicant’s specification as originally filed) and multifunctional low-molecular-weight compound (page 6, ll. 8-11 of Applicant’s specification as originally filed).  In addition, Sakurai teaches a polishing pad that is fabricated via a method involving mixing (col. 7, ll. 46-57; col. 8, l. 55 – col. 9, l. 2), reaction conditions (col. 9, ll. 41-53; col. 15, ll. 58-62; Example 1), reactant amounts (col. 9, ll. 11-25), and whose reactants include a foaming agent (col. 2, ll. 53 – col. 4, ll. 33; the water soluble particle of Sakurai is equivalent to Applicant’s disclosed term “a foaming agent” according to Applicant’s specification as originally filed), that is identical or substantially identical to Applicant’s method of fabrication via mixing (page 11, ll. 24-30 of Applicant’s specification as originally filed), reaction conditions (page 12, l. 28 – page 13, l. 3 of Applicant’s specification as originally filed), reactant amounts (page 13, ll. 14-16 of Applicant’s specification as originally filed) including utilizing a foaming agent (page 13, l. 24 – page 14, l. 15 of Applicant’s specification as originally filed).  As the resultant polishing pad of Sakurai is fabricated in a manner identical or substantially identical to Applicant’s method disclosed in the specification as originally filed, the resultant polishing pad of Sakurai also exhibits and possesses the identical or substantially identical properties, e.g., swelling ratio, as Applicant’s claimed polishing pad. MPEP 2112.01 [R-10.2019] (I),(II); MPEP 2112.02 [R-10.2019] (I) For these reasons, the recitation of “the urethane-based prepolymer comprises an unreacted NCO group in an amount of 5% by weight to 10% by weight based on the weight of the urethane-based prepolymer” is inherent within and/or obvious in light of the teachings of Sakurai.

Referring to Applicant’s claim 9, the recitation of “the polishing layer has, in dimethyl sulfoxide, a swelling ratio of 100% to 200% based on the volume of the polishing layer and a swelling ratio of 150% to 250% based on the weight of the polishing layer” is inherent within and/or obvious in light of the teachings of Sakurai.  Sakurai teaches a polishing pad whose constituents include a diisocyanate (col. 8, ll. 3-9, 11, 14-16), a polyol (col. 4, ll. 52-64) and a multifunctional low-molecular-weight compound (col. 4, ll. 35-38, 45-47; col. 6, ll. 31-32, 36-37, 54-57; col. 7, ll. 14-16) that are identical or substantially identical to Applicant’s claimed diisocyanate (page 6, ll. 22-30 of Applicant’s specification as originally filed), polyol (page 7, ll. 4-16 of Applicant’s specification as originally filed) and multifunctional low-molecular-weight compound (page 6, ll. 8-11 of Applicant’s specification as originally filed).  In addition, Sakurai teaches a polishing pad that is fabricated via a method involving mixing (col. 7, ll. 46-57; col. 8, l. 55 – col. 9, l. 2), reaction conditions (col. 9, ll. 41-53; col. 15, ll. 58-62; Example 1), reactant amounts (col. 9, ll. 11-25), and whose reactants include a foaming agent (col. 2, ll. 53 – col. 4, ll. 33; the water soluble particle of Sakurai is equivalent to Applicant’s disclosed term “a foaming agent” according to Applicant’s specification as originally filed), that is identical or substantially identical to Applicant’s method of fabrication via mixing (page 11, ll. 24-30 of Applicant’s specification as originally filed), reaction conditions (page 12, l. 28 – page 13, l. 3 of Applicant’s specification as originally filed), reactant amounts (page 13, ll. 14-16 of Applicant’s specification as originally filed) including utilizing a foaming agent (page 13, l. 24 – page 14, l. 15 of Applicant’s specification as originally filed).  As the resultant polishing pad of Sakurai is fabricated in a manner identical or substantially identical to Applicant’s method disclosed in the specification as originally filed, the resultant polishing pad of Sakurai also exhibits and possesses the identical or substantially identical properties, e.g., swelling ratio, as Applicant’s claimed polishing pad. MPEP 2112.01 [R-10.2019] (I),(II); MPEP 2112.02 [R-10.2019] (I) For these reasons, the recitation of “the polishing layer has, in dimethyl sulfoxide, a swelling ratio of 100% to 200% based on the volume of the polishing layer and a swelling ratio of 150% to 250% based on the weight of the polishing layer” is inherent within and/or obvious in light of the teachings of Sakurai.

Referring to Applicant’s claim 10, the recitation of “the polishing layer has an elongation of 50% to 150%” is inherent within and/or obvious in light of the teachings of Sakurai.  Sakurai teaches a polishing pad whose constituents include a diisocyanate (col. 8, ll. 3-9, 11, 14-16), a polyol (col. 4, ll. 52-64) and a multifunctional low-molecular-weight compound (col. 4, ll. 35-38, 45-47; col. 6, ll. 31-32, 36-37, 54-57; col. 7, ll. 14-16) that are identical or substantially identical to Applicant’s claimed diisocyanate (page 6, ll. 22-30 of Applicant’s specification as originally filed), polyol (page 7, ll. 4-16 of Applicant’s specification as originally filed) and multifunctional low-molecular-weight compound (page 6, ll. 8-11 of Applicant’s specification as originally filed).  In addition, Sakurai teaches a polishing pad that is fabricated via a method involving mixing (col. 7, ll. 46-57; col. 8, l. 55 – col. 9, l. 2), reaction conditions (col. 9, ll. 41-53; col. 15, ll. 58-62; Example 1), reactant amounts (col. 9, ll. 11-25), and whose reactants include a foaming agent (col. 2, ll. 53 – col. 4, ll. 33; the water soluble particle of Sakurai is equivalent to Applicant’s disclosed term “a foaming agent” according to Applicant’s specification as originally filed), that is identical or substantially identical to Applicant’s method of fabrication via mixing (page 11, ll. 24-30 of Applicant’s specification as originally filed), reaction conditions (page 12, l. 28 – page 13, l. 3 of Applicant’s specification as originally filed), reactant amounts (page 13, ll. 14-16 of Applicant’s specification as originally filed) including utilizing a foaming agent (page 13, l. 24 – page 14, l. 15 of Applicant’s specification as originally filed).  As the resultant polishing pad of Sakurai is fabricated in a manner identical or substantially identical to Applicant’s method disclosed in the specification as originally filed, the resultant polishing pad of Sakurai also exhibits and possesses the identical or substantially identical properties, e.g., elongation, as Applicant’s claimed polishing pad. MPEP 2112.01 [R-10.2019] (I),(II); MPEP 2112.02 [R-10.2019] (I) For these reasons, the recitation of “the polishing layer has an elongation of 50% to 150%” is inherent within and/or obvious in light of the teachings of Sakurai.
Response to Arguments
Applicant’s claim amendments, see Request for Continued Examination and Amendment after Final, filed August 16, 2022 and July 18, 2022, respectively, with respect to the rejection of claims 1, 2, 4, 9 and 10 under 35 USC 103 and rejection of claims 1-10 under 35 USC 103 have distinguished the claimed invention over the cited prior art of record.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new ground of rejection are made in view of United States Pre-Grant Patent Application Publication No. 2008/0139684 A1 to Swisher et al. and United States Patent No. 7,922,783 B2 to Sakurai et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731